             Case 1:18-cv-09826-VSB Document 48 Filed 07/15/19 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 JOSE UBALDO ROMAN MARIA, NELSON
 JAVIER VASQUEZ RODRIGUEZ,
 PRUDENTE RAMIREZ CORNELIO, and                                    Case No. 18-cv-09826-VSB
 DAVID BENTZLER
 , individually and on behalf of others similarly situated,       AFFIRMATION OF MICHAEL
                                                              FAILLACE IN SUPPORT OF REQUEST
                                     Plaintiffs,                   FOR ENTRY OF DEFAULT

                             -v-
 ROUGE TOMATE CHELSEA LLC (D/B/A
 ROUGE TOMATE), ROUGE TOMATE
 CORP. (D/B/A ROUGE TOMATE),
 ROUGE TOMATE NEW YORK LLC
 (D/B/A ROUGE TOMATE), EMMANUEL
 VERSTRAUTEN, CHRISTIAN MOLINA,
 HARTLEY PARISH, and GRIGORII
 GULIAEV
                                      Defendants
 ---------------------------------------------------------X

        MICHAEL A. FAILLACE hereby declares as follows:

        1.        I represent the Plaintiffs in this action.

        2.        The action was commenced pursuant to Fair Labor Standards Act of 1938, 29 U.S.C.

§ 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650 et seq. (the

“NYLL”), including applicable liquidated damages, interest, attorneys’ fees and costs.

        3.        The time for defendants Rouge Tomate Chelsea LLC (d/b/a Rouge Tomate), Rouge

Tomate Corp. (d/b/a Rouge Tomate), Rouge Tomate New York LLC (d/b/a Rouge Tomate),

Emmanuel Verstrauten, and Christian Molina, to answer or otherwise move with respect to the

complaint herein has expired.

        4.        Defendants Rouge Tomate Chelsea LLC (d/b/a Rouge Tomate), Rouge Tomate

Corp. (d/b/a Rouge Tomate), Rouge Tomate New York LLC (d/b/a Rouge Tomate), Emmanuel

Verstrauten, and Christian Molina have not answered or otherwise moved with respect to the

complaint and the time for defendants to answer or otherwise move has not been extended.
             Case 1:18-cv-09826-VSB Document 48 Filed 07/15/19 Page 2 of 2



        5.       Defendants Emmanuel Verstrauten and Christian Molina are not infants or

incompetents.

        6.       Defendants Emmanuel Verstrauten and Christian Molina are not presently in the

military service of the United States as appears from facts in this litigation.

        7.       WHEREFORE, plaintiffs Jose Ubaldo Roman Maria, Nelson Javier Vasquez

Rodriguez, Prudente Ramirez Cornelio, and David Bentzler individually and on behalf of others similarly

situated, request that the default of defendants Rouge Tomate Chelsea LLC (d/b/a Rouge Tomate),

Rouge Tomate Corp. (d/b/a Rouge Tomate), Rouge Tomate New York LLC (d/b/a Rouge

Tomate), Emmanuel Verstrauten, and Christian Molina be noted and certificates of default issued.

        8.       I declare under penalty of perjury that the foregoing is true and accurate to the best

of my knowledge, information and belief, that the amount claimed is justly due to plaintiff, and that

no part thereof has been paid.


 Dated: New York, New York
        July 12, 2019


                                                      /s/ Michael A. Faillace___________________
                                                      Michael Antonio Faillace
                                                      Michael Faillace & Associates, P.C.
                                                      60 East 42nd Street
                                                      Suite 4510
                                                      New York, NY 10165
                                                      212-317-1200
                                                      Fax: 212-317-1620
                                                      Email: michael@faillacelaw.com
